MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision: 2019 ME 78
Docket:   Cum-18-325
Argued:   February 6, 2019
Decided:  May 21, 2019

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.
Majority:    SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.
Concurrence: JABAR, J., and SAUFLEY, C.J.



                                    JASON YOUNG

                                           v.

                                    TONI M. KING


MEAD, J.

      [¶1]     Jason Young appeals from a judgment of the District Court

(Portland, Cashman, J.) dismissing, for lack of standing, his complaint seeking to

be determined a de facto parent of Toni M. King’s adopted child. See 19-A M.R.S.

§ 1891(2) (2018).       Young argues that the court abused its discretion in

declining to hold a hearing to determine disputed facts and in concluding that

King’s refusal to allow Young to adopt the child was dispositive of the issue of

whether King understood, acknowledged, or accepted that, or behaved as

though, Young was a parent to the child. See 19-A M.R.S. § 1891(3)(C) (2018).

We clarify the process, vacate the judgment, and remand for further

proceedings.
2

                                      I. BACKGROUND

        [¶2] The court stated in its judgment that, for purposes of its standing

determination, it accepted the statements contained in the affidavits that Young

submitted on the question of standing.1 Except where indicated otherwise, the

following facts are drawn from those affidavits and from the procedural record.

        [¶3]    Young and King began dating in 2004.                    In 2005, the couple

purchased a house together in Limerick, and King, as a single prospective

adoptive parent, applied to adopt a child through an adoption agency. Young

and King had decided to adopt together but were told by the adoption agency

that although they would be identified as a couple in internal documents, his

name could not be mentioned in international documents because many

countries required potential adoptive parents to either be a single woman or

an established married couple. The plan, according to Young, was for him to

adopt the child after King first adopted the child as a single parent.

        [¶4] In 2007, King accepted a referral to adopt a six-month-old child from

India. In February 2008, the couple travelled to India to bring the child back to

their home in Limerick. King adopted the child in December 2008 but then told

Young that she was not going to allow him to also adopt the child. Nevertheless,


    1As noted below, many of Young’s averments of material facts are sharply contradicted in King’s
affidavits.
                                                                                3

the three continued to live in their home until November 2011. King agrees in

her affidavit that, during that time, Young played with the child, cooked for the

family, and transported the child to and from daycare. Young avers that he was

involved in raising the child in many other ways, including contributing to the

child’s healthcare by paying for her chiropractic appointments out of pocket, to

the child’s daycare by giving King a check every month to cover half of the costs,

and to the child’s participation in certain activities by enrolling the child in

gymnastics camp, inter alia.

      [¶5]    King at some point began dating a new partner, and in

November 2011, she and the child moved into King’s new partner’s home,

which is located approximately 150 miles from Limerick. Young remained in

the Limerick house and kept the child’s bedroom there intact, leaving most of

her belongings, including her cat, at the house. For several years following the

move, the child generally spent every other weekend with Young at the

Limerick house, as well as some time during school vacations and summers. In

March 2016, when the Limerick house was sold, Young purchased a new house

that included a bedroom for the child. By April 2018, Young’s opportunities for

visitation with the child had become increasingly inconsistent, and he brought
4

a complaint for a determination of parentage, parental rights, and

responsibilities.

      [¶6] King moved to dismiss Young’s complaint for lack of standing to be

determined a de facto parent. Based on the filings, the court agreed and

dismissed Young’s complaint for lack of standing. The court found that because

King did not allow Young to adopt the child and did not otherwise regard Young

as the child’s father, Young failed to show that King understood, acknowledged,

or accepted Young as a co-parent, and Young therefore lacked standing to seek

an adjudication of de facto parenthood. Young moved for reconsideration on

the issue of standing and for a hearing, which the court denied, again finding

that had King behaved as though Young were the child’s father she would have

allowed him to become an adoptive parent. Young appeals. See 14 M.R.S.

§ 1901(1) (2018); 19-A M.R.S. § 104 (2018); M.R. App. P. 2A.

                               II. DISCUSSION

      [¶7] Young argues that the court erred by determining that he failed to

establish standing. The court made its standing determination pursuant to the

de facto parentage framework prescribed in the Maine Parentage Act (MPA),

see 19-A M.R.S. § 1891(3) (2018). “We examine the legal aspects of a court’s

standing determination de novo and review for clear error the factual findings
                                                                               5

underlying that determination.”      Lamkin v. Lamkin, 2018 ME 76, ¶ 10,

186 A.3d 1276.

      [¶8]   Pursuant to the MPA, “a party who files a complaint to be

adjudicated a de facto parent of a child must make an initial showing of standing

that will determine whether the court will hold a plenary hearing on the

ultimate question of whether that person is a de facto parent.” Davis v. McGuire,

2018 ME 72, ¶ 13, 186 A.3d 837; see 19-A M.R.S. § 1891(2). To demonstrate

standing, the claimant must satisfy, by a preponderance of the evidence, the

statutory elements laid out in section 1891(3) of the MPA.            See Davis,

2018 ME 72, ¶¶ 15, 26, 186 A.3d 837.         The standing determination is a

multi-step process. Id. ¶ 15.

      First, the claimant is required to file an affidavit along with the
      complaint, stating “specific facts” that track the elements of a
      de facto parenthood claim. [19-A M.R.S.] § 1891(2)(A). Next, the
      adverse party may file a responsive affidavit along with a
      responsive pleading. Id. § 1891(2)(B). Finally, the court is to
      review the parties’ submissions and either make a determination
      based on the parties’ submissions whether the claimant has
      demonstrated standing, or, “in its sole discretion, if necessary and
      on an expedited basis, hold a hearing to determine disputed facts
      that are necessary and material to the issue of standing.” Id.
      § 1891(2)(C).

Id. The claimant has the burden to present persuasive evidence of the

elements of standing—meaning that the proof must be by a
6

preponderance—“irrespective of whether the court adjudicates the issue

based on the papers or on evidence presented at a hearing.” Id. ¶¶ 19, 24,

26. The required elements are that

        A. The person has resided with the child for a significant period of
        time;

        B. The person has engaged in consistent caretaking of the child;

        C. A bonded and dependent relationship has been established
        between the child and the person, the relationship was fostered or
        supported by another parent of the child and the person and the
        other parent have understood, acknowledged or accepted that or
        behaved as though the person is a parent of the child;

        D. The person has accepted full and permanent responsibilities as
        a parent of the child without expectation of financial compensation;
        and

        E. The continuing relationship between the person and the child is
        in the best interest of the child.

19-A M.R.S. § 1891(3)(A)-(E).2 In this case, the court founded its conclusion

that Young lacked standing on its determination that Young could not show that

King acknowledged that he was a parent because she did not allow him to adopt

the child. See id. § 1891(3)(C).


    2 In our decisions preceding enactment of the MPA “we held that, in order to establish the
compelling state interest needed to justify governmental interference with a parent-child
relationship, the [claimant] must prove the existence of ‘exceptional circumstances.’” Davis v.
McGuire, 2018 ME 72, ¶ 15 n.7, 186 A.3d 837. We noted in Davis that because the statutory elements
found in 19-A M.R.S. § 1891(3) (2018) do not include this requirement, there remains a question as
to “whether proof of the elements alone is a constitutionally adequate foundation for a de facto
parenthood determination.” Id. As in Davis, we need not reach that question in this matter because
the preliminary standing issue has not yet been properly determined. See id.
                                                                                  7

      [¶9] On the facts presented, the court’s treatment of the single fact of

King’s refusal to allow Young to adopt as dispositive in the standing analysis

constitutes an error of law. We have recognized that a legal parent can refuse

to allow a claimant to adopt a child yet still consent to the parental role that the

claimant has played in the child’s life. For example, in Kilborn v. Carey, we

reasoned that a legal parent “implicitly, if not explicitly, consented to and

encouraged [a claimant]’s parental role” when the legal parent “admitted that

he only saw his daughter twice over the course of four years, he was not there

for many of her firsts, and he respected the role that [the claimant] played in

her life during that time.” 2016 ME 78, ¶¶ 19-20, 140 A.3d 461 (quotation

marks omitted). Even though “he did not wish to allow the child to be adopted,

he was not opposed to [the claimant] effectively serving as her father.” Id. ¶ 20.

We held that this evidence established that the legal parent intended for the

claimant to be a parent to the child “despite [the legal parent]’s peripheral

presence and objection to formal adoption.” Id. ¶ 21.

      [¶10] Although Young concedes that King did not allow him to adopt the

child, that does not necessarily mean that she did not otherwise understand,

acknowledge, or accept that “a bonded and dependent relationship has been

established between” the child and Young, or behave as though Young was a
8

parent to the child. 19-A M.R.S. § 1891(3)(C); see also American Law Institute,

Principles of the Law of Family Dissolution § 2.03, cmt. c (2002) (“Failure to

adopt the child when it would have been possible is some evidence, although

not dispositive, that the legal parent did not agree to the formation of the

de facto parent relationship.”).     To determine whether Young presented

persuasive evidence of the statutory requirements, the court was therefore

required to review all of the facts proffered by the parties in their affidavits that

were material to the issue of standing. See 19-A M.R.S. § 1891(2)(C).

      [¶11] Given that many of the other facts material to the issue of standing

were contested by the parties and that, if believed, Young’s version of the facts

could have led to a finding that he had standing, the court should have held a

hearing to determine those disputed facts. As we have stated, the court acts

within its discretion by declining to hold a hearing on standing when the

assertions in the petitioner’s affidavits, even if accepted as true, could not

support a conclusion that the petitioner has standing. Davis, 2018 ME 72, ¶ 26

n.9, 186 A.3d 837. This means that, as is true here, where the standing

determination will rest on the resolution of material facts that the parties have

disputed in their affidavits, a hearing will be necessary to allow the court to
                                                                                                  9

hear from witnesses and evaluate evidence in order to adjudicate those

contested facts.3

       [¶12] Thus, although the decision of whether to conduct an evidentiary

hearing on the issue of standing is within the sole discretion of the court, see

19-A M.R.S. § 1891(2)(C), the conflicting facts presented by the parties’

affidavits created bona fide issues of material fact relating to whether King

“behaved as though [Young] is a parent of the child.” Id. § 1891(3)(C). Cf.

In re Estate of Wright, 637 A.2d 106, 109 (Me. 1994) (stating that “the

allowance of attorney fees and costs rests within the sole discretion of the

Probate Court” and that “[t]he general standard of reviewing a Probate Court’s

decision on a request for fees . . . is the ‘abuse of discretion’ standard” (quotation

marks omitted)); Most v. Most, 477 A.2d 250, 260 (Me. 1984) (“The decision

whether to hold a hearing is reviewable on appeal only for an abuse of

discretion.”). For example, Young claims in his affidavit that King allowed the

child to call him “Dad” or “Daddy,” King purchased Father’s Day cards for the

child to give to Young, and King allowed others in the community, such as the

child’s daycare provider, to understand Young to be the child’s father. See



   3  We emphasize that the mere existence of disputed facts in the affidavits of the parties is
insufficient to justify an evidentiary hearing; the disputed facts must be necessary and material to
the issue of standing before a hearing is convened pursuant to 19-A M.R.S. § 1891(2)(C).
10

19-A M.R.S. § 1891(2)(A). Resolution of these contested facts—and any other

disputed facts material to the issue of standing—is necessary in this case.

       [¶13] On remand, if, after holding an evidentiary hearing, the court

concludes that Young has established standing, Young must still prove a

de facto parent relationship by clear and convincing evidence at a plenary

hearing, see id. § 1891(3); Davis, 2018 ME 72, ¶ 26, 186 A.3d 837.4 Requiring a

preliminary hearing on the issue of standing where, as here, material facts are

contested appropriately balances our recognition that parental rights disputes

can be heavily factbound and that “[t]he facts are often infused with nuances

and coated with an emotional overlay,” Kinter v. Nichols, 1999 ME 11, ¶ 7,

722 A.2d 1274, with our concern for infringement on the fundamental right to

parent, see Davis, 2018 ME 72, ¶ 14, 186 A.3d 837.




   4 The court may convene a single consolidated hearing addressing both standing and de facto

parenthood after consideration of (1) the relative complexity of the factual issues of standing and de
facto parenthood; (2) the time and expense involved in conducting separate hearings on those
subjects; and (3) the benefits and burdens upon the parties—including the disruption, caused by the
de facto parentage proceeding, of the legal parent’s constitutionally protected relationship with the
child, see Davis, 2018 ME 72, ¶ 14, 186 A.3d 837—that would be presented by separate hearings as
opposed to a single hearing that addresses both subjects.

   At such a consolidated hearing, the court must first adjudicate the question of standing by
applying the preponderance standard of proof. If standing is established, the court may then proceed
to adjudicate the merits of the de facto parentage petition by applying the standard of clear and
convincing evidence. Competent evidence admitted in conjunction with the standing determination
may be considered, to the extent that it is relevant, in the adjudication of the merits of the petition.
                                                                                                    11

       The entry is:

                       Judgment vacated. Remanded for an evidentiary
                       hearing.



JABAR, J., with whom SAUFLEY, C.J., joins, concurring.

       [¶14] We concur with the Court’s opinion remanding the case to the trial

court, but we do not agree that it is necessary for the trial court to conduct a

hearing on the issue of standing. The record in this matter already establishes

sufficient undisputed facts constituting prima facie evidence of standing and

allow the court to reach the merits. Requiring a full hearing on standing, on this

record, will simply result in more costs for all parties.

       [¶15] The de facto parentage section of the Maine Parentage Act (MPA)

sets out the procedure that a court must follow when a person seeks to be

adjudicated a de facto parent. See 19-A M.R.S. § 1891 (2018). The procedure

begins with a determination of standing pursuant to § 1891(2)(A)-(D),5 which

consists of a multi-step process.


  5  In order to establish standing pursuant to 19-A M.R.S. § 1891(2) (2018), the Legislature has
enacted the following process:

       A. A person seeking to be adjudicated a de facto parent of a child shall file with the
       initial pleadings an affidavit alleging under oath specific facts to support the existence
       of a de facto parent relationship with the child as set forth in subsection 3. The
       pleadings and affidavit must be served upon all parents and legal guardians of the
       child and any other party to the proceeding.
12

           [¶16] First the claimant is required to file an affidavit with the complaint

seeking de facto parentage alleging under oath “specific facts” that track the

elements of a de facto parent relationship. Id. § 1891(2)(A). Next, an adverse

party may file a response to the putative de facto parent’s pleading and

affidavit. Id. § 1891(2)(B). Then, pursuant to § 1891(2)(C), the court must

review the parties’ submissions and determine whether the putative de facto

parent has presented prima facie evidence of the requirements set forth in

§ 1891(3)(A)-(E).6



           B. An adverse party, parent or legal guardian who files a pleading in response to the
           pleadings in paragraph A shall also file an affidavit in response, serving all parties to
           the proceeding with a copy.

           C. The court shall determine on the basis of the pleadings and affidavits under
           paragraphs A and B whether the person seeking to be adjudicated a de facto parent
           has presented prima facie evidence of the requirements set forth in subsection 3. The
           court may in its sole discretion, if necessary and on an expedited basis, hold a hearing
           to determine disputed facts that are necessary and material to the issue of standing.

           D. If the court’s determination under paragraph C is in the affirmative, the party
           claiming de facto parentage has standing to proceed to adjudication under subsection
           3.

     6   19-A M.R.S. § 1891(3)(A)-(E) sets forth the following requirement:
           [T]hat the person has fully and completely undertaken a permanent, unequivocal,
           committed and responsible parental role in the child’s life. Such a finding requires a
           determination by the court that:

                   A: The person has resided with the child for a significant period of time;

                   B: The person has engaged in consistent caretaking of the child;

                   C: A bonded and dependent relationship has been established between the
                   child and the person, the relationship was fostered or supported by another
                   parent of the child and the person and the other parent have understood,
                                                                                             13

      [¶17] “Prima facie evidence requires only some evidence on every

element of proof necessary to obtain the desired remedy [or judgment].”

Camden Nat’l Bank v. Weintraub, 2016 ME 101, ¶ 11, 143 A.3d 788 (quotation

marks omitted); Cookson v. State, 2014 ME 24, ¶ 16, 86 A.3d 1186.

“[P]rima facie proof is a low standard that does not depend on the reliability or

the credibility of evidence, all of which may be considered at some later time in

the process.” Weintraub, 2016 ME 101, ¶ 11, 143 A.3d 788 (quotation marks

omitted). Thus, “prima facie evidence” requires only some evidence on every

element of proof necessary to establish standing to seek a de facto parentage

claim as set out in § 1891(3).

      [¶18] If the presented evidence is uncontested, then the court must

accept the evidence as true and determine whether the uncontested evidence

constitutes prima facie evidence of the statutory elements laid out in § 1891(3)

of the MPA. See 19-A M.R.S. § 1891(2)(C); see also Weintraub, 2016 ME 101,

¶¶ 11-17, 143 A.3d 788; Nader v. Me. Democratic Party, 2012 ME 57, ¶¶ 33-35,



            acknowledged or accepted that or behaved as though the person is a parent
            of the child;

            D: The person has accepted full and permanent responsibilities as a parent of
            the child without expectation of financial compensation; and

            E: The continuing relationship between the person and the child is in the best
            interest of the child.
14

41 A.3d 551. If there are competing affidavits, then the court must determine

whether there are undisputed facts contained within the competing affidavits

that constitute prima facie evidence of the required elements under § 1891(3).

See 19-A M.R.S. § 1891(2)(C). Absent undisputed facts that are sufficient to

constitute prima facie evidence, the court must hold a hearing to consider the

disputed facts that are necessary and material to the issue of standing. See

Marie v. Renner, 2008 ME 73, ¶¶ 3-10, 946 A.2d 418 (holding that an

evidentiary hearing was required before the trial court could rule on a motion

to enforce); Seacoast Hangar Condo. II Ass’n v. Martel, 2001 ME 112, ¶ 28,

775 A.2d 1166 (“The court erred in determining, without conducting an

evidentiary hearing to resolve the factual issues in dispute . . . . We remand for

such a hearing.”); State v. Willoughby, 532 A.2d 1020, 1024 (Me. 1987) (“The

receipt of testimony is an essential aspect of a court’s hearing and resolving of

legal disputes.”).

      [¶19] Although the parties’ affidavits do contain disputed facts, they also

contain many undisputed facts concerning the relationship between Young and

the child. The undisputed facts establish the following narrative:

      [¶20] When King traveled to India to pick up her adopted daughter,

Young traveled with her. See 19-A M.R.S. § 1891(3)(C). Young signed a “father
                                                                             15

figure” letter on paperwork associated with the adoption.               See id.

§ 1891(3)(C)-(D). Upon returning from India with the child, Young and King

lived together in a jointly-owned house in Limerick, Maine.             See id.

§ 1891(3)(A), (C). During the three years in Limerick, when the parties lived

together, Young took part in the child’s day-to-day caretaking duties, including

sharing diaper changing duties with King, reading stories to the child before

bedtime, frequently making meals for the family, helping the child with daily

hygiene such as brushing her hair and teeth, and picking up the child from day

care once a week—where he was listed as the child’s father.             See id.

§ 1891(B)-(D).

      [¶21] Between February 2008 and April 2011—the time when King left

the household and moved to Hampden—the child called Young “Daddy” and

sent Young cards from day care referring to him as her daddy.            See id.

§ 1891(3)(C), (E). The child continued to send Young Father’s Day and birthday

cards as recently as January 13, 2018. See id. § 1891(3)(C), (E).

      [¶22]    When King moved to Hampden with the child, who was

5-years-old at the time, she and Young worked out a visitation schedule where

Young would have visitation with the child every other weekend. See id.

§ 1891(3)(A)-(D).   Under this arrangement, Young traveled a distance of
16

approximately 150 miles each way to pick up the child on Thursday and drop

her off on Sunday. See id. § 1891(3)(A)-(D). For the first four years of this

visitation schedule, when the child was with Young on the weekends and during

extended visits, the child lived in the same house and in the same bedroom

where she had spent the first three years of her adopted life in Limerick. Young

had maintained the child’s bedroom and took care of the child’s cat following

his split with King. See id. § 1891(3)(B)-(D). When Young moved to Portland

following the sale of the Limerick house in 2016, he maintained a bedroom for

the child and continued to care for her cat. See id. § 1891(3)(B)-(D).

      [¶23] The visitation scheduled continued religiously for seven years, see

id. § 1891(3)(A)-(D), until King unilaterally stopped visitation in April 2018. Up

until April 2018, the child referred to Young as her father; in a birthday card

sent from the child to Young on January 13, 2018, the child wrote: “Happy

birthday to a dad I love and a dad I will always love and I will never stop loving

you DaD because I LOVE YOU SO MUCH.” See id. § 1891(C), (E).

      [¶24]    Notwithstanding the presence of disputed facts, the above

narrative of undisputed facts constitute sufficient prima facie evidence of all of

the elements contained in § 1891(3). The focus must be on the relationship

between Young and the child, not on the relationship between King and Young.
                                                                           17

It is undisputed that Young, King, and the child lived together as a family in

Limerick, and the child considered Young to be her father. After King moved to

Hampden with the child, this relationship continued. The seven years of

visitation present in this case is no different than the relationship that is

commonplace with divorce cases. There is no dispute that the child considered

Young to be “Daddy” during those many years. For these reasons, Young has

presented prima facie evidence to establish standing to bring a de facto

parentage claim.

      [¶25] Standing is a preliminary hurdle that putative de facto parents

must overcome to get their day in court where they must prove by clear and

convincing evidence the elements pursuant to § 1891(3). Under the statute, a

finding of standing in no way establishes those elements; it is simply a

gatekeeping function to ensure that only legitimate cases of de facto

parenthood proceed. After satisfying the standing requirement, the putative

de facto parent must prove by clear and convincing evidence the necessary

elements under § 1891(3).

      [¶26]   At this juncture of the case, the undisputed facts present a

legitimate claim of de facto parentage. There is no need for a hearing on this
18

preliminary matter. We would remand for a hearing on the merits of Young’s

petition for de facto parentage. 19-A M.R.S. § 1891(3)-(4).



Timothy E. Robbins, Esq. (orally), South Portland, for appellant Jason Young

Audrey B. Braccio, Esq. (orally), Pelletier & Faircloth LLC, Bangor, for appellee
Toni M. King


Portland District Court docket number FM-2018-445
FOR CLERK REFERENCE ONLY